ACCEPTED
                                                                                            03-14-00228-CR
                                                                                                    5848563
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       6/26/2015 4:20:52 PM
                                                                                          JEFFREY D. KYLE
                                No. 03-14-00228-CR                                                   CLERK


                                         IN THE
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                               COURT OF APPEALS                        AUSTIN, TEXAS
                                                                   6/26/2015 4:20:52 PM
                           THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                           Clerk

                                  AUSTIN, TEXAS

TROY WILLIAMS                              §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 147TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-12-904077

           STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Aggravated Kidnapping, the appellant filed his

notice of appeal in the above cause on April 10, 2014. Appellant’s counsel filed a brief

on May 28, 2015.


                                           1
      (b)      The State’s brief is currently due on June 29, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate response to this brief.

      2. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 29, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas




                                              ___________________________
                                              Angie Creasy
                                              Assistant District Attorney
                                              State Bar No. 24043613
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Angie.Creasy@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
             CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that this motion contains 231 words, based upon the

computer program used to generate this motion and excluding words contained in

those parts of the motion that Texas Rule of Appellate Procedure 9.4(i) exempts

from inclusion in the word count, and that this motion is printed in a conventional,

14-point typeface.

      I further certify that, on the 26th day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Linda Icenhauer-

Ramirez, Attorney at Law, 1103 Nueces, Austin, Texas 78701, [ljir@aol.com].




                                              ___________________________
                                              Angie Creasy
                                              Assistant District Attorney




                                          4